Citation Nr: 1438834	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a Board hearing in July 2014.  A transcript of the hearing is contained in the record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has tinnitus that is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Tinnitus is a disease with unique and readily identifiable features that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Veteran is competent to report symptoms of tinnitus.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has tinnitus that began during service.

The Veteran's service treatment records show no reports of tinnitus. 

Post-service VA treatment records show complaints of and treatment for tinnitus.

In March 2009 the Veteran was afforded a VA audiology examination.  The examiner diagnosed bilateral hearing loss and tinnitus.  The examiner noted that it was not possible to determine the etiology of the tinnitus without resorting to mere speculation because there was no documentation of frequency specific hearing levels at the time of the Veteran's separation from active duty service.

In April 2013 the Veteran was afforded an additional opinion regarding tinnitus.  The VA examiner noted that "since there is no documentation of tinnitus in the Veteran's SMRs, based on the Veteran's history of inservice and post service noise exposure, it is not possible to determine if the tinnitus is related to inservice noise exposure without resorting to mere speculation."

In light of the Veteran's significant noise exposure in service, clearly indicated at hearing, the Veteran will be granted the benefit of the doubt.  The claim is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


